Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21 and 25 are pending in this application.

Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 06/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6-15 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

	a.  In claims 6, 9 and 15, the phrase “crystalline form verubecestat” is not clear.  What crystalline form? Where are the x-ray diffraction pattern for said crystalline form? Note that claims 6, 9 and 15 are independent claims and it is unclear if applicants intend the crystalline form verubecestat recited in claim 1 or other crystalline form verubecestat. 
	
	b.  It is recited in claim 25 a pharmaceutical composition of crystalline form verubecestat, but it is unclear if the crystalline form verubecestat retains its crystalline behavior after it dissolves in a solvent. Is the crystalline behavior present in a pharmaceutical composition of crystalline form verubecestat? If so, applicants have to show support in the specification.  If not, the crystalline form verubecestat is the same as a pharmaceutical composition of non-crystalline compound.  If the crystalline behavior is not retained after the compound is dissolved, the examiner recommends that applicants delete this claim to avoid a prior art rejection.

Allowable Subject Matter
5.	Claims 1-5 and 16-21 are allowed.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 12/13/2019 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Since the specification at page 6 refers the crystalline form verubecestat as “Crystalline Form II of verubecestat”, the examiner recommends that applicants replace, "crystalline form of verubecestat” in the claims with “Crystalline Form II of verubecestat”.  This will also be consistent with the claim language used in related cases 15/514,584 and 15/503,038.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



July 14, 2021